                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                              HELENA DIVISION

 ERIC JASON FARLEY,                          *
 ADC #121579                                 *
                            PLAINTIFF        *
 V.                                          *
                                             *      CASE NO. 2:05CV00334 SWW
 SGT. HICKEY, EAST ARKANSAS                  *
 REGIONAL UNIT, ARKANSAS                     *
 DEPARTMENT OF CORRECTION                    *
                    DEFENDANT                *
                                             *
                                             *

                         AMENDED DEFAULT JUDGMENT

      Consistent with the order entered October 31, 2007 and the order entered on this

day, the Court hereby enters Amended Judgment for Plaintiff Eric Jason Farley and

against Defendant Calvin Hickey in the amount of $7,000.00 for damages and $2,500.00

in attorney’s fees. This Amended Judgment shall accrue post-judgment interest at 1.43%

per annum from October 31, 2007, the date of the original judgment, until paid in full,

pursuant to 28 U.S.C. § 1961.

      IT IS SO ORDERED THIS 13TH DAY OF JANUARY, 2020.

                                                 /s/Susan Webber Wright
                                                 UNITED STATES DISTRICT JUDGE
